Steffen, C. J.,
dissenting:
The majority sees this case as that of a prosecutor seeking to shift the burden of proof to the defendant below. I see it as a case of fair comment by a prosecutor after defense counsel attempted to demonstrate that the State failed to properly investigate the case by not calling other witnesses who attended Melinda Bohall’s party. Indeed, the prosecutor suggested that: “the reason that those witnesses weren’t here is because they couldn’t add anything to the case. If there were 50 witnesses that didn’t see Mr. — the defendant there, why would they be a witness? Why would they be asked to testify?” It appears to me that the prosecutor is fairly responding to defense counsel’s comments, indicating that the reason the State did not call other witnesses is because they had nothing to contribute to the evidence. In any event, I see this case as overturning a jury verdict by “making a mountain out of a molehill.” I therefore dissent.